DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 09/30/2021, claims 1, 25 and 49 have been amended. Claims 8-24, 32-48 and 55-72 have been cancelled. Therefore, claims 1-7, 25-31 and 49-54 are currently pending for the examination.

         Response to Amendments
3.	Applicant’s arguments: see Page 10-14, filed on 09/30/2021, with respect to claims 1-7, 25-31 and 49-54 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-7, 25-31 and 49-54 have been withdrawn. 
Applicant’s representative initiated the interview prior to filing the Response After Non-Final Action and discussed proposed amendments related to the allowable subject matter (Applicant initiated interview summary dated 09/28/2021).
Applicants have amended each of independent claims 1, 25 and 49 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-7, 25-31 and 49-54 are allowable.


Allowable Subject Matter
4.	In the Amendment application filed on 09/30/2021, claims 1-7, 25-31 and 49-54 (renumbered as claims 1-20) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“retrieving a communication separation settings set associated with the first group identifier and the second group identifier, wherein the communication separation settings set indicates the at least one communication barrier between the first group identifier and the second group identifier, wherein the at least one communication barrier denies, to a user associated with the first group identifier, a privilege to at least one of send communications to, receive communications from, or view communications associated with one or more users associated with the second group identifier through the group-based communication platform” in combination with other claim limitations as specified in claims 1, 25 and 49.
Note that the first closest prior art, Jones et al. (US 10, 346, 378 B1), hereinafter “Jones”  teaches: receiving a first group correlation (column 12, line 38-52; column 15, line 33-54; column 18, line 4-24; channel creation request, channel access request associated with Fig 6 and Fig. 9) between a first user identifier and a first group identifier (Figs. 6, 9, column 12, line 38-52; column 15, line 33-54; column 18, line 4-24; correlation between multiple user_id , channel_id, team_id), (Figs. 6, 9, column 12, line 38-52; column 15, line 33-54; column 18, line 4-24; multiple user_id , channel_id and team_id), wherein the first group-based communication channel (Fig. 9, inter-group channel 2004) is associated with the first workspace identifier (Fig. 9, team_id 1005) and a second workspace identifier (Fig. 9, team_id 1001); receiving a second group correlation (Figs. 1, 6, 9, column 11, line 46-51; column 18, line 29-37; column 34, line 3-14; validated request to join or an invitation to join transmitted by one group member user to another non-member user) between a second user identifier and a second group identifier (Figs. 1, 6, 9, column 11, line 46-51; column 18, line 29-37; column 34, line 3-14; group based communication id, group id, recipient’s global id and/or recipient’s user id), wherein the second user identifier is associated with the second workspace identifier and the first group-based communication channel (Figs. 1, 6, 9, column 11, line 46-51; column 18, line 29-37; column 34, line 3-14; one or more initial users to invite to join the channel) and; causing rendering, on a group-based communication interface, a first electronic indication associated with the first group-based communication channel based at least in part on the at least one communication barrier (Fig. 1, column 34, line 22-34; denial message to the client device).
Note that the second closest prior art, Hu et al. (US 2012/0158787 A1), hereinafter “Hu” teaches: retrieving a communication separation settings set associated with the first group identifier and the second group identifier (Figs. 3, 4B, paragraphs [0037], [0038], [0041]; logical links defined among the groups and is restricted to only the higher level groups that have a logical link to the lower level group), wherein the communication separation settings set indicates the at least one communication barrier between the first group identifier and the second group identifier (Figs. 3, 4B, paragraphs [0037], [0038], [0041]; files and resources of group 314 can only be accessed by group 306, but not groups 304 or 308 even though both of these groups are also manager level groups).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Harsell et al. (US 8,490,163 B1) entitled: "ENFORCING SECURITY POLICIES ACROSS HETEROGENEOUS SYSTEMS"
• Johansson (US 8,819,851 B1) entitled: "ACCESS CONTROL USING SOCIAL NETWORK ASSOCIATES"
• Kumar et al. (US 10,162,968 B1) entitled: "SYSTEM AND METHOD FOR SECURITY UPDATING A REGISTERED DEVICE USING A DEVELOPMENT SYSTEM AND A RELEASE MANAGEMENT SYSTEM OPERATED BY AN UPDATE PROVIDER AND AN UPDATE PUBLISHER"

• Nishimura et al. (US 2017/0006522 A1) entitled: "RESTRICTION CONTROL APPARATUS, RESTRICTION CONTROL SYSTEM, AND RESTRICTION CONTROL METHOD"
• Frank et al. (US 2018/0197144 A1) entitled: "METHOD, APPARATUS, AND COMPUTER PROGRAM PRODUCT FOR AUTHORIZING AND AUTHENTICATING USER COMMUNICATION WITHIN AN ENTERPRISE GROUP-BASED COMMUNICATION PLATFORM"
• LILLIE et al. (US 2011/0145292 A1) entitled: "DELEGATED AND RESTRICTED ASSET-BASED PERMISSIONS MANAGEMENT FOR CO-LOCATION FACILITIES"


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SITHU KO/            Primary Examiner, Art Unit 2414